Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), entered December 31, 2003. The order denied defendant’s motion pursuant to CPL 440.10 to vacate a judgment convicting defendant of robbery in the first degree.
*1316It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from an order denying his motion pursuant to CPL 440.10 to vacate a judgment convicting him of robbery in the first degree (Penal Law § 160.15 [4]), defendant contends that Supreme Court abused its discretion in denying the motion without conducting a hearing. We reject that contention. Pursuant to CPL 440.30 (4) (d), the court has discretion to deny a CPL 440.10 motion where, as here, “the allegations essential to support the motion are contradicted by the record and there is no reasonable possibility that they are true” (People v Bonilla, 6 AD3d 1059, 1061 [2004]; cf. People v Staton, 224 AD2d 984 [1996]). We have examined defendant’s remaining contentions and conclude that they are lacking in merit. Present— Hurlbutt, A.PJ., Scudder, Gorski, Centra and Green, JJ.